N-SAR EXHIBIT 77C OPPENHEIMER MAIN STREET SELECT FUND SPECIAL SHAREHOLDER MEETING (Unaudited) On February 29, 2012, a shareholder meeting of Oppenheimer Main Street Select Fund (the “Fund”) was held at which the twelve Trustees identified below were elected (Proposal No. 1) as described in the Fund’s proxy statementdated December 16, 2011 (the “Proxy Statement”).The following is a report of the votes cast: Nominee/ProposalForWithheld Trustees William L. Armstrong64,756,2941,931,081 Edward L. Cameron64,736,2341,951,141 Jon S. Fossel 64,605,1262,082,249 Sam Freedman 64,780,7521,906,624 Richard F. Grabish64,600,3842,086,992 Beverly L. Hamilton64,796,7961,890,579 Robert J. Malone64,781,2551,906,121 F. William Marshall, Jr.64,781,6671,905,708 Victoria J. Herget64,763,6181,929,757 Karen L. Stuckey64,805,1421,882,234 James D. Vaughn 64,800,7511,886,625 William F. Glavin, Jr.64,438,9692,248,407 On April 18, 2012, following adjournments from the February 29, 2012 and the March 7, 2012 meetings, a meeting of the Fund was held at which the sub-proposals below (Proposal No. 2) and an Agreement and Plan of Reorganization to reorganize the Fund into a Delaware statutory trust (Proposal No. 3) were approved as described in the Fund’s Proxy Statement.The following is a report of the votes cast: 2a:Proposal to revise the fundamental policy relating to borrowing ForAgainstAbstainBroker Non Vote 2b-1:Proposal to revise the fundamental policy relating to concentration of investments ForAgainstAbstainBroker Non Vote 2c:Proposal to remove the fundamental policy relating to diversification of investments ForAgainstAbstainBroker Non Vote 2e-1:Proposal to revise the fundamental policy relating to lending For AgainstAbstainBroker Non Vote 2g-1:Proposal to revise the fundamental policy relating to real estate and commodities ForAgainstAbstainBroker Non Vote 2g-2:Proposal to remove the additional fundamental policy relating to real estate and commodities ForAgainstAbstainBroker Non Vote 48,993,058 6,163,6982,230,48712,293,320 2h:Proposal to revise the fundamental policy relating to senior securities ForAgainstAbstainBroker Non Vote 2i:Proposal to revise fundamental policy relating to underwriting ForAgainstAbstainBroker Non Vote 2o:Proposal to convert the Fund’s investment objective from fundamental to non-fundamental ForAgainstAbstainBroker Non Vote 2p:Proposal to approve a change in the Fund’s investment objective ForAgainstAbstainBroker Non Vote Proposal 3:To approve an Agreement and Plan of Reorganization that provides for the reorganization of a Fund from a Maryland corporation or Massachusetts business trust, as applicable, into a Delaware statutory trust. ForAgainstAbstainBroker Non Vote
